FILED
                                                                                    Oct 05 2020, 8:41 am

                                                                                        CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEE
Ryan D. Bower                                              Alice Bartanen Blevins
New Albany, Indiana                                        Salem, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

W.M.,                                                      October 5, 2020
Appellant-Petitioner,                                      Court of Appeals Case No.
                                                           20A-AD-403
        v.                                                 Appeal from the Washington
                                                           Circuit Court
H.T.,                                                      The Honorable Larry Medlock,
Appellee-Respondent.                                       Judge
                                                           Trial Court Cause No.
                                                           88C01-1903-AD-7, 88C01-1903-
                                                           AD-8, & 88C01-1903-AD-9



Riley, Judge.




Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020                          Page 1 of 7
                                 STATEMENT OF THE CASE
[1]   Appellant-Petitioner, W.M. (Father), the biological father of J.K.N.M.,

      Z.L.L.M., and M.J.R.M. (collectively, Children), appeals the trial court’s

      Orders, granting the petition for adoption of the Children by H.T. (Adoptive

      Mother).


[2]   We remand.


                                                     ISSUE
[3]   Father raises one issue on appeal, which we restate as the following: Whether

      the trial court abused its discretion in granting Adoptive Mother’s petition for

      adoption.


                       FACTS AND PROCEDURAL HISTORY
[4]   Daughters, J.K.N.M. (born on September 18, 2003), Z.L.L.M. (born on

      November 15, 2004), and M.J.R.M. (born on January 29, 2007), were all born

      out of wedlock to Father and L.T. (Mother). Father’s paternity was established

      at birth when Father signed the paternity affidavit. In 2011, Father and Mother

      separated. Mother thereafter began a relationship with Adoptive Mother and

      the two resided together for a period of two years. On June 27, 2014, Mother

      married Adoptive Mother.


[5]   In August 2017, Father was sentenced to serve a ten-year sentence for his

      conviction for Level 2 felony dealing in methamphetamine, and his projected




      Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020        Page 2 of 7
      release date is 2023 when the Children will be 19, 18, and 16 years of age

      respectively.


[6]   On March 25, 2019, with Mother’s consent, Adoptive Mother petitioned the

      trial court to adopt the Children. Father filed his objection on April 18, 2019,

      and on December 5, 2019, a hearing was conducted. Father testified that the

      last time he had any contact with his daughters was in 2015. At the close of the

      hearing, the trial court ordered a guardian ad litem report which was submitted

      on January 15, 2020.


[7]   In the report, Guardian Ad Litem Diane Haag (GAL Haag) stated that the

      Children reported that they loved and were close to Adoptive Mother and

      wanted to be adopted. Paternal grandmother stated that she did not agree with

      Mother’s and Adoptive Mother’s sexuality, did not understand why the girls

      had to be adopted, and that the girls were well bonded with Father. Paternal

      grandmother also claimed that the Children were being mentally and

      emotionally abused by Adoptive Mother. Paternal grandfather likewise stated

      that he did not agree with the adoption. He claimed that Adoptive Mother was

      a violent person and he believed that the Children were being threatened or

      coerced by Adoptive Mother to say that they wanted to be adopted. Maternal

      grandmother equally stated that she did not agree with the adoption or

      Mother’s sexuality, and she believed that Adoptive Mother regularly beat the

      Children with a belt. Mother stated that Father had been in and out of prison

      for most of his daughters’ lives and that the girls did not want to visit Father

      when he was in jail. Mother also claimed that she prevented her daughters

      Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020         Page 3 of 7
       from being around their paternal grandparents due to them coming back with

       head lice and bed bugs, and that she also did not want them to be around the

       drugs she believed Father was involved in when he was not in prison.


[8]    As to the claims of abuse by Adoptive Mother, the Children confessed to GAL

       Haag that they had lied about the abuse only to make their grandparents happy.

       GAL Haag also determined that much of the opposition to the adoption from

       the grandparents and Father stemmed from their dislike for Mother’s and

       Adoptive Mother’s sexuality and their fear that they would lose the ability to

       see the Children. GAL Haag then noted that Father had not been involved in

       his daughters’ lives. Ultimately, GAL Haag recommended the adoption. On

       January 19, 2020, the trial court entered separate Orders of adoption in favor of

       Adoptive Mother after finding that she was fit to raise the Children, and that it

       was in the Children’s best interest to be adopted.


[9]    Father now appeals. Additional information will be provided as necessary.


                                DISCUSSION AND DECISION
[10]   Father contends that the trial court erred in granting Adoptive Mother’s petition

       to adopt the Children. He argues that he did not give his consent to the

       adoptions and that they should be set aside.


[11]   As a reviewing court, we will not disturb the trial court’s decision in an

       adoption proceeding unless the evidence leads to but one conclusion and the

       trial court reached the opposite conclusion. In re Infant Girl W., 845 N.E.2d
229, 238 (Ind. Ct. App. 2006), trans. denied. We will neither reweigh the
       Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020           Page 4 of 7
       evidence nor reassess the credibility of witnesses, and we will examine only the

       evidence most favorable to the trial court’s decision. Id. On appeal, we will not

       reweigh the evidence, instead focusing on the evidence and inferences most

       favorable to the trial court’s decision. J.H. v. J.L. & C.L., 973 N.E.2d 1216, 1222

       (Ind. Ct. App. 2012). We generally give considerable deference to a trial court’s

       rulings in family law matters, “as we recognize that the trial judge is in the best

       position to judge the facts, determine witness credibility, get a feel for family

       dynamics, and get a sense of the parents and their relationship with their

       children.” Id.


[12]   The granting of a petition for adoption is a multi-step process. Indiana Code

       section 31-19-11-1(a) lists the prerequisites to granting a petition, including that

       “the adoption requested is in the best interest of the child” and “proper consent,

       if consent is necessary, has been given.” If the requirements listed in the statute

       are met, “the court shall grant the petition for adoption and enter an adoption

       decree.” Ind. Code § 31-19-11-1(a).


[13]   Generally, the first step in the process is determining whether the biological

       parent’s consent to the adoption is required. Indiana Code section 31-19-9-8

       addresses when consent is not required and provides, in relevant part:


               (a) Consent to adoption, which may be required under Section 1
               of this chapter, is not required from any of the following:


               ***




       Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020          Page 5 of 7
               (2) A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:


               (A) fails without justifiable cause to communicate significantly
               with the child when able to do so; or


               (B) knowingly fails to provide for the care and support of the
               child when able to do so as required by law or judicial decree.


               ***


               (11) A parent if:


               (A) a petitioner for adoption proves by clear and convincing
               evidence that the parent is unfit to be a parent; and


               (B) the best interests of the child sought to be adopted would be
               served if the court dispensed with the parent’s consent.


[14]   The record shows that the last time Father communicated with the Children

       was in 2015. Adoptive Mother filed her petition to adopt the Children in 2019.

       Though the record contains evidence demonstrating that Father failed to

       communicate with the Children for more than a year which could support a

       conclusion that Father’s consent was not required, the adoption Orders in this

       case fail to explicitly reference that pertinent fact and only denotes the fact that

       Adoptive Mother is a fit parent and that it would be in the Children’s best

       interest to be adopted.




       Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020          Page 6 of 7
[15]   Even assuming that the trial court’s discussion that Adoptive Mother was a fit

       parent was the trial court’s way of presumably referencing Indiana Code section

       31-19-9-8(a)(11), which provides another path for dispensing with consent, the

       trial court failed to make the specific findings required by that provision,

       namely, that (1) Father is unfit to be a parent and (2) “the best interests of the

       child sought to be adopted would be served if the court dispensed with the

       parent’s consent.” Because the adoption Orders failed to specify under which

       of the multiple exceptions provided by Indiana Code section 31-19-9-8(a) the

       trial court was dispensing with Father’s consent to the adoption, we remand

       this case with instructions for the trial court to enter such a specific findings.


                                              CONCLUSION
[16]   Because the trial court failed to make any findings that would support

       dispensing with Father’s consent, we remand and retain jurisdiction to the trial

       court for further findings as required by statute. The judgment of the trial court

       shall be filed with this court within 30 days from the issuance of this opinion.


[17]   Remanded.


[18]   May, J. and Altice, J. concur




       Court of Appeals of Indiana | Opinion 20A-AD-403 | October 5, 2020           Page 7 of 7